Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 16, 2022 has been entered.  Claims 1-18 remain pending in the application.  Applicant’s amendments to the Drawings and Specification have overcome the drawing objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (US20180193210A1, hereinafter “Aitchison”) in view of Verdiere (EP0884218A1) and Deshmukh (US20180009348A1) and Kanitz (US20190358818A1).
Regarding claims 1, 8, and 15, Aitchison discloses a vehicle (12; Figs. 3, 8-9), comprising: a plurality of wheels (Figs. 8-9); a body (14; Fig. 3) including at least one doorway (Figs. 9-10) supported on the plurality of wheels via a suspension (Fig. 10 and Paragraphs 44 and 83); a door (20, 22; Figs. 8-10) movable between an open position (Fig. 9) and a closed position (Fig. 8) covering the at least one doorway; an occupant compartment (16, 18; Fig. 3); a seat (Fig. 11).
However, Aitchison is silent to a first platform movable between a horizontal position beneath a bottom of the doorway and a stowed position parallel; a seat rotatable to face the doorway in an ingress or egress mode; and a robotic arm configured to extend along an ingress or egress path through the doorway.
In claims 1, 8, and 15, Verdiere teaches a first platform (1, 8; Figs. 2, 8) movable between a horizontal position (Fig. 2) beneath a bottom of the doorway (5; Figs. 2, 8) and a stowed position parallel (Figs. 1, 7); and an occupant compartment (Fig. 2) within the body (2; Figs. 1-2).
However, Verdiere is silent to the seat rotatable to face the doorway in an ingress or egress mode; a robotic arm configured to extend along an ingress or egress path through the doorway.
In claims 1, 8, and 15, Deshmukh teaches a seat (2; Figs. 1, 16, and 23) rotatable to face the doorway in an ingress or egress mode (Figs. 4 and 6; Paragraphs 16 and 23).
However, Deshmukh is silent to a robotic arm configured to extend along an ingress or egress path through the doorway.
In claims 1, 8, and 15,  Kanitz teaches vehicle (600; Fig. 5) with a robotic arm (602; Fig. 5, Paragraph 48) configured to extend along an ingress or egress path through the doorway in the ingress or egress mode and move in a direction of travel of a passenger (Paragraph 48-49).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Aitchison by adding a first platform as taught by Verdiere and a rotating seat as taught by Deshmukh and a robotic arm as taught by Kanitz. Doing so, allows for an improved passenger assistance system that is expanded beyond unloading and loading wheelchairs as disclosed in Aitchison, which would include the allowance of the first platform to facilitate access to the passenger compartment of a motor vehicle through a door opening (Verdiere – Paragraph 6) and flexible seating arrangements that are not fixed into place (Deshmukh – Paragraph 4), and delivering objects to be delivered to a recipient external to the vehicle (Kanitz – Paragraph 49) in the vehicle doorway.  It would also be obvious expedient to program the robotic arm of Kanitz and with using the sensors mentioned in Paragraph 53 to sense and extend out to assist a passenger through the vehicle doorway during ingress and egress mode of the vehicle, as well as grab packages for loading.
Claims 6-7, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison in view of Verdiere and Deshmukh and Kanitz and further in view of Woodhouse et al. (US7322636B1, hereinafter “Woodhouse”).
Regarding claims 6, 13, and 18,  Aitchison in view of Verdiere and Deshmukh disclose the vehicle of claim 1.  However, Aitchison in view of Verdiere and Deshmukh are silent to a gull wing door.
In claims 6, 13, and 18, Woodhouse teaches a gull-wing door (18; Fig. 2) mounted at a top edge (22 on line A1; Fig. 2) of the door to a horizontal hinge (line A1; Fig. 2, Col. 3 lines 41-42) extending along a longitudinal axis of the vehicle (line A2; Fig. 2, Col. 4 lines 20-30).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle and door of Aitchison in view of Verdiere and Deshmukh by replacing the conventional door with a gullwing door as taught by Woodhouse for improved clearance during ingress and egress (Col. 1 lines 61-67 and Col. 2 lines 1-40).
Regarding claims 7 and 14, Aitchison in view of Verdiere and Deshmukh continue to disclose wherein the first platform overlaps the bottom edge of the door (Verdiere - 1, 8; Figs. 2, 8) when the door is closed and the platform is in the stowed position (Verdiere – Fig. 1).
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. The addition of the robot arm configured to extend …..through the vehicle doorway in the ingress or egress mode and move in a direction of travel of a passenger is taught in combination with Kanitz.  The specification discusses “the ingress or egress mode” as reference the seat as rotatable to face the doorway in the ingress or egress mode (Paragraph 6).  It is an obvious expedient to program the robotic arm of Kanitz and with using the sensors mentioned in Paragraph 53 to sense and extend out to assist a passenger through the vehicle doorway during ingress and egress mode of the vehicle, as well as grab packages for loading.

Allowable Subject Matter
Claims 2-5, 9-12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 2, 9, and 16, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter of a second platform slidably mounted under the bottom of the doorway and configured to slide to a horizontal position between the doorway and the first platform in the horizontal position.
Claims 4-5, 8-12, and 17 depending from claims 2, 9, and 16 and therefore would also be allowed if rewritten in independent form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612